—Order unanimously affirmed, without costs. Memorandum: Plaintiffs, as remaindermen, may maintain their action for waste against defendant, not as an assignee, but as a tenant for life under the statute (RPAPL 801). “A tenant for life, of estates, is one to whom lands or tenements are granted or devised, or to which he derives title by operation of law, for the term of his own life or the life of another” (Matter of Hyde, 41 Hun 72, 75). Helmer acquired by deed a life estate in the property measured by the life of the original life tenant, commonly known as an estate pur autre vie. He is therefore a proper party against whom this action may be maintained by the remaindermen. (Appeal from order of Supreme Court, Wyoming County, Conable, J. — summary judgment.) Present — Denman, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.